UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1919


GREG GIVENS,

                Plaintiff – Appellant,

          v.

MAIN STREET FINANCIAL SERVICES CORPORATION, Holding company
for Main Street Bank; REBECCA RANDOLPH; RICHARD LUCAS;
WILLIAM CRISWELL; KEVIN GESSLER; KEITH C. GAMBLE; PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC; CITY OF WHEELING, West
Virginia, individually and collectively,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00027-FPS-JSK)


Submitted:   January 13, 2011             Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg Givens, Appellant Pro Se. Keith C. Gamble, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia; Lee
Murray Hall, Arnold John Janicker, Nathaniel Adam Kuratomi,
JENKINS FENSTERMAKER, PLLC, Huntington, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Greg Givens seeks to appeal the district court’s order

denying his motion to change venue.                      This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain    interlocutory       and       collateral    orders,      28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Givens seeks

to    appeal      is   neither     a    final       order      nor    an    appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                    We deny Givens’ motion to

strike.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented     in   the    materials

before    the     court   and   argument         would   not   aid    the   decisional

process.

                                                                             DISMISSED




                                             2